Citation Nr: 9911643	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-16 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.  

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for a left eye 
disorder.

4.  Entitlement to service connection for a chipped left 
front tooth.

5.  Entitlement to service connection for a fungus of the 
feet.

6.  Entitlement to service connection for scoliosis.

7.  Entitlement to service connection for an injury above the 
left eye.

8.  Whether new and material evidence has been submitted to 
warrant reopening of a claim for service connection for a 
left knee disorder. 

9.  Entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
April 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
stomach disorder, a psychiatric disorder, a left eye 
disorder, a chipped left front tooth, a fungus of the feet, 
scoliosis, and an injury above the left eye; found that new 
and material evidence sufficient to reopen the veteran's 
claim for service connection for a left knee disorder had not 
been submitted; granted service connection for 
pseudofolliculitis barbae, and assign a noncompensable 
evaluation for this disorder from February 21, 1997.  

The veteran testified at a hearing at the RO on March 4, 
1998, in connection with his appeal.  At the hearing, he 
withdrew his claim for service connection for a left 


hip disorder, explaining that the disorder had been confused 
with his left knee disorder.  By a July 1998 decision, the 
hearing officer raised the rating for pseudofolliculitis 
barbae to 10 percent.  


FINDINGS OF FACT

1.  The record does not contain competent evidence linking 
the veteran's postservice gastrointestinal pathology, 
consisting of irritable bowel syndrome and gastroesophageal 
reflux disease, to military service. 

2.  The record does not contain competent (medical) evidence 
linking a postservice psychiatric disorder to military 
service.  

3.  The record does not contain competent (medical) evidence 
of current left eye pathology, including residuals of a left 
eye injury.  

4.  The record does not contain competent (medical) evidence 
linking a postservice  chipped left front tooth to military 
service.  

5.  The record does not contain competent (medical) evidence 
of fungus of the feet during or since service.

6.  The record does not contain competent (medical) evidence 
linking postservice scoliosis to military service.  

7.  Service-connected pseudofolliculitis barbae is not shown 
to be manifested by active disease.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted well-grounded claims for 
service connection for a gastrointestinal disorder, a 
psychiatric disorder, a left eye disorder, a chipped left 
front tooth, fungus of the feet or scoliosis.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The schedular requirements for a rating in excess of 10 
percent for pseudofolliculitis barbae have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.2, 
4.10, 4.118, Diagnostic Codes 7899-7806, 7800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims--Legal Requirments

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (1998).  VA regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has defined a well-grounded claim 
as "a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Tidwell v. West, 11 Vet. App. 242 (1998).  
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

Where the claim involves a question of medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Grottveit, Id.  Lay 
assertions of medical causation or diagnosis cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a) (West 1991); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit, Id.; see also, Tirpak v. Derwinski, 2 
Vet. App 609 (1992) (To be well-grounded, a claim must be 
supported by evidence that suggests more than a purely 
speculative basis for an award of benefits; medical evidence 
is required, not just allegations).  

Service Connection for a Gastrointestinal Disorder

The veteran contends that he incurred a gastrointestinal 
disorder in service which has persisted until the present 
time and that he is therefore entitled to service connection 
for a stomach disorder.  

The only service medical record documenting a disorder 
affecting the gastrointestinal system is an August 1986 
emergency care treatment record for complaints of dizziness, 
nausea without vomiting, sight congestion, and slight cough 
with no rales.  Objectively, the examiner found bilateral 
erythema of the tympanic membranes, but with the throat and 
chest clear.  The examiner diagnosed bilateral otitis media 
and assigned the veteran to quarters for 24 hours with a sick 
slip.  Service medical records contain no other reference to 
complaints or abnormal findings involving the 
gastrointestinal system.  

The veteran's service separation examination in February 1987 
recorded no disorder of the gastrointestinal system, and the 
veteran's February 1987 report of medical history also 
reported no such disorder.  The veteran reported then being 
in good health with no medications.  

The claims file contains no postservice record of treatment 
or hospitalization for a gastrointestinal disorder.  

At a March 1997 VA stomach examination for compensation 
purposes, the veteran reported that in 1985 or 1986, while 
stationed at the Vandenburg Air Force Base, when assigned to 
work in a missile silo he routinely felt nauseous.  He 
further reported that everyone who worked with him in a 
missile silo also felt nauseous.  He reported developing 
projectile vomiting one night when working at a silo, and he 
was never asked to work at a silo thereafter.  He reported 
that after the vomiting incident he developed a problem with 
nausea and frequent vomiting immediately after breakfast.  He 
reported that he might also vomit after consuming dairy 
products or spices.  He reported that those problems lasted 
for a few months but then subsided, but that during the 
period of vomiting he developed abdominal pain and a change 
in bowel habits.  He reported that the abdominal pain was 
usually epigastric or just above the umbilicus, and might 
spread to either side.  He reported that every instance of 
pain lasted for approximately five minutes and felt like a 
needle stick or burning, with no radiation beyond the 
described area, but with the pain continuous over its 
duration and not colicky.  He reported that the bowel 
difficulties consisted of having several small bowel 
movements per day that were small, or upset stomach and loose 
stools, or constipation.  He also reported abdominal bloating 
and flatulence.  The examiner reported many more specific 
details.  An anoscopy and an upper gastrointestinal X-ray 
examination with barium were performed.  Internal hemorrhoids 
were observed at 3, 7, and 11 o'clock, and a hiatus hernia 
with free reflux into the esophagus was also observed.  The 
examiner diagnosed irritable bowel syndrome (based on the 
alternating diarrhea and constipation, abdominal bloating, 
and flatus), internal hemorrhoids, and gastroesophageal 
reflux disease.  

At a March 1998 RO personal hearing, the veteran testified 
that he had onset of a gastrointestinal disorder in service 
when working in missile silos.  He testified that service 
personnel were only permitted to work in the silos once per 
week and would become sick two or three days afterwards, with 
symptoms including lightheadedness and stomach discomfort.  
He testified that in the service he suffered from more excess 
gas and a little more diarrhea than the norm, as well as 
perhaps some occasional vomiting.  He added that every time 
he went into the silos he would become sick, so that 
eventually he was no longer assigned to work in the silos.  
He testified that he was treated for the disorder in service 
at the Vandenburg Air Base, California.  He testified that he 
had continued to have stomach problems since that time, but 
that it had not been as bad as it was when he was working in 
the silos.  

Upon review of the evidence, the Board finds that since a 
current gastrointestinal disability consisting of 
intervertebral disc syndrome and gastroesophageal reflux 
disease is shown in postservice medical records, one prong of 
the test to establish a well-grounded claim has been 
satisfied.  Caluza, Id.  However, the veteran has not 
presented any medical evidence causally linking his current 
gastrointestinal disorders to his period of service.  

While the veteran contended at the March 1998 RO personal 
hearing that his stomach disorder had its onset in service 
and was possibly related to work in missile silos, there is 
no medical record of any ongoing gastrointestinal disorder in 
service.  The veteran was treated in service for 
gastrointestinal symptoms associated with otitis media, but 
neither the postservice gastrointestinal disorders or any 
other chronic pathology is was shown in service.  The 
veteran's statements are not competent evidence to support 
contentions of medical causation or medical diagnosis, and 
cannot serve to well ground the veteran's claim.  Medical 
evidence is required.  Grottveit; See Murphy.

Accordingly, absent competent (medical) evidence of a causal 
link between the veteran's period of service and his post-
service gastrointestinal disorders, service connection for a 
stomach disorder must be denied as not well grounded.  
Caluza; Tidwell.

Service Connection for a Psychiatric Disorder 

The veteran contends that he incurred a psychiatric disorder 
in service which has persisted until the present time and 
that he is entitled to service connection for such disorder.  

The veteran's service medical records contain no reference to 
complaints or findings of psychiatric abnormality.  The only 
mental health clinic records from service contain are those 
showing counseling for problem alcohol consumption.  The 
inservice records of clinical visits related to alcohol 
consumption contain no indication of a psychiatric disorder.  
On service separation examination in February 1987, 
psychiatric status was reported as normal and the report of 
medical history noted no history of a psychiatric disorder.  
The veteran reported being in good health with no 
medications.  

At a March 1997 VA psychiatric examination for compensation 
purposes, the veteran reported receiving some therapy and 
stress management in service being told that he was 
"paranoid" and "schizophrenic".  He reported being always 
watchful of people around him and feeling that people were 
always conscious of his presence.  He reported occasionally 
going into what he called a "military mind" in which he 
wore dark clothes and tried to hide from other people.  He 
reported also spending hours at a time looking outside the 
house and checking things, concerned that someone might be 
after him, though he did not know of anyone in particular who 
might be conspiring against him.  He added that he would 
generally try not to go to malls or restaurants, and when he 
went he would sit so as to be able to watch people.  He added 
that he avoided going to clubs or other crowded places that 
were not well lit because he would not feel secure.  He 
described still more behaviors related to fears and 
insecurities.  Objectively, the veteran was expressive, 
smiled, made good eye contact, articulated well, had euthymic 
mood, and was not particularly guarded.  Affect was of full 
range and quality.  Thinking was logical and goal-directed 
without evidence of blocking, loosening of associations, or 
circumstantiality.  The veteran denied overt systematized 
delusions, though he reported a pervasive distrust of others 
and some ideas of reference.  He reported no hallucinations, 
and was not suicidal or homicidal.  He was also alert and 
oriented times three and had no cognitive deficits.  The 
examiner diagnosed delusional disorder, paranoid type; 
alcohol dependence in remission; and rule out post-traumatic 
stress disorder.  The examiner commented that the veteran 
suffered from persistent delusions of persons following him 
who might want to harm him, and took constant precautions to 
protect himself, being unable to trust others except his 
mother and his girl friend.  He also lacked close friends.  
The examiner noted that the symptoms did not meet the 
criteria for schizophrenia because they were not bizarre and 
because there were no other symptoms of functional 
deterioration.  Nonetheless, the disorder was beyond a mere 
personality disorder, because these consequences in the 
veteran's behavior stemmed from delusion.  The veteran was 
noted to suffer from some nightmares secondary to a 1992 
incident (post-service) in which he shot a member of a gang, 
but the examiner assessed that the symptoms secondary to the 
incident did not yet meet the criteria for PTSD.  The veteran 
reported not being treated currently for any psychiatric 
disorder.  

At a March 1998 RO personal hearing, the veteran testified 
that his psychiatric disorder began in basic training, when 
his mindset changed from that of his childhood.  He added 
that the disorder had persisted through service and 
thereafter until the present.  He explained that in service 
many games were played on him, such as ripping sheets off his 
bed or beating him up, so that he slept with a large wrench 
under his pillow.  He testified that he never felt safe 
anywhere while in service.  He also explained that around the 
time of basic training he began to take things much more 
seriously and began to think of things with a military-
strategy-type manner, so that he now had much difficulty 
dealing with conflict situations.  He added that currently he 
sometimes did not get along well with coworkers, and was 
viewed as anti-social or having an attitude.  He added that 
he was very suspicious of people and did not like having his 
back to the door.  He added that he made observations in 
every room he entered, and had a tendency to think that cars 
were following him.  

The evidence showing the presence of a postservice acquired 
psychiatric disorder satisfies one of the three elements 
needed to establish a well-grounded claim.  However, there is 
no record that such pathology was present in service or which 
causally links his diagnosed delusional disorder, paranoid 
type, to his period of service.  The veteran's testimony, as 
lay statements, is not competent evidence to support 
contentions of medical causation or medical diagnosis, and 
cannot serve to well ground the veteran's claim.  Competent 
medical evidence is required.  Grottveit; See Murphy.  

Therefore, the veteran has not presented a well-grounded 
claim for service connection for a psychiatric disorder.  
Caluza; Tidwell.

Service Connection for Residuals of Left Eye Injury and 
Chipped Left Front Tooth 

At a March 1998 RO personal hearing, the veteran testified 
that in service while playing football, in the same incident 
colliding with another player in which he injured his knee, 
he also chipped his tooth and cut his eye.  He therefore 
contends that he is entitled to service connection for a left 
eye disorder and a chipped left front tooth.  

The claims file contains no medical evidence either in 
service or post service of any left eye injury or disorder.  
While service medical records contain some records in October 
1986 for treatment of a contusion of the left leg following a 
football accident in which the veteran collided with another 
player, those records make no mention of any damage to the 
left eye.  The veteran's visions was assessed as 20/20 at the 
veteran's service separation examination in February 1987, 
and no disorder of the left eye or residual of trauma to or 
near the eye was then identified.  

Absent cognizable (medical) evidence of a left eye disorder 
or trauma in service or at the present time, the veteran's 
claim must be denied as not well grounded.  Caluza; Tidwell.

Regarding the chipped left front tooth, the October 1986 
inservice medical records of the football injury also do not 
mention the chipping of any teeth.  The veteran's service 
separation examination in February 1987 recorded no residuals 
of injuries to any teeth, and the veteran's February 1987 
report of medical history also reported no such injury.  The 
post service medical record includes no record of treatment 
for a chipped tooth.  

At a March 1997 VA dental examination for compensation 
purposes, the examiner recorded the veteran's report of 
having chipped his tooth in service while playing football.  
In pertinent part, the examiner found the veteran to be in 
good dental health with only a slight, one to two millimeter, 
incisal chip to tooth #8 that did not require any treatment.   
The examiner assessed that there was no disability affecting 
everyday activities and no ancillary problem associated with 
the chipped tooth.  

The only evidence of record concerning the origin of the left 
tooth fracture is the veteran's own testimony.  A veteran's 
testimony, by itself, cannot serve to well ground his claim.  
Caluza; Grottveit.  A claimant's self-reported history of the 
onset of a disability at issue is not competent medical 
evidence to render a claim well grounded, LeShore v. Brown, 
8 Vet. App. 406 (1995).  

As the veteran has presented no cognizable (medical) evidence 
of a chipped tooth in service or of a causal link between 
military service and his current incisal chip in a front 
tooth, and has otherwise not presented any corroborative 
evidence that the chipping occurred in service, the veteran 
has not presented a well-grounded claim for service 
connection for a chipped left front tooth.  Caluza; Tidwell.

Service connection for Fungus of the Feet 

The veteran contends that he incurred a fungus of the feet in 
service which has persisted until the present time, and 
therefore contends that he is entitled to service connection 
for a fungus of the feet.  

Service medical records are entirely negative for any 
complaints, observations, diagnoses, or treatments for a 
disorder of the skin of the feet.  The veteran's service 
separation examination in February 1987 recorded no disorder 
of the skin of the feet, and the veteran's February 1987 
report of medical history also reported no such disorder.

The claims file contains no post-service medical records of 
treatment for a foot disorder.  

At a March 1997 VA examination of the feet for compensation 
purposes, the veteran complained of suffering from recurrent 
athlete's foot infections and sweating of the feet, with 
onset in service when he was required to wear heavy boots.  
He reported that he wore special socks to absorb the sweat, 
and suffered from cracking and peeling of the toes, and 
itching.  Objectively, there was no evidence of active fungal 
or athlete's foot-type infection, and there were no signs of 
cracks between the toes.  However, his feet did appear to be 
moist from sweat.  The examiner was an orthopedist, and 
accordingly made no assessment regarding the nature of the 
disorder manifested by the observed sweaty feet.  

At a March 1998 RO personal hearing, the veteran testified 
that he believed his bilateral foot fungus began in the 
beginning of 1985, with onset of athlete's foot which he had 
been unable to rid himself of.  He testified that the 
disorder was essentially constant, though it became worse in 
the winter.  He also testified that his feet had a tendency 
to be either sweaty or dry.  He added that prior to service 
he never had a foot problem.     

The objective medical record in this case includes no 
documented findings that would satisfy any of the three 
elements required to establish a well-grounded claim.  
Nothing in the record suggests that the sweaty feet observed 
at the March 1997 VA examination demonstrated a medical 
disorder.  While the veteran contended at the March 1998 RO 
personal hearing that he had had athlete's foot essentially 
continuously since service, none was observed at the March 
1997 VA examination, and no disorder of the skin of the feet 
has been medically demonstrated at any other time.  The 
veteran's lay testimony is not competent evidence to support 
contentions of medical causation or medical diagnosis, and 
cannot serve to well ground the veteran's claim.  Competent 
medical evidence is required. Grottveit; See Murphy.  

Accordingly, absent cognizable (medical) evidence of feet 
fungus in service or of feet fungus currently, the veteran's 
claim must be denied as not well grounded.  Caluza; Tidwell.

Service Connection for Scoliosis

The veteran contends that he incurred scoliosis in service 
which has persisted until the present time, and therefore 
contends that he is entitled to service connection for 
scoliosis.

Service medical records are entirely negative for any 
complaints or findings of a back disorder, including 
scoliosis.  The service separation examination in February 
1987 recorded no scoliosis and found the veteran's spine and 
musculoskeletal system to be normal.  The February 1987 
report of medical history also recorded no pertinent history.  

At a March 1997 VA examination for compensation purposes, the 
veteran reported having a history of chronic mild low back 
ache, and reported carrying heavy items including guns in 
service.  He reported having had an X-ray taken at some point 
in time due to complaints of back ache, revealing mild 
scoliosis.  Objectively, the veteran was in no acute distress 
and entered the room without evidence of clear gait 
abnormality.  Upon range of motion testing, flexion was 
slightly limited to 45 degrees before discomfort, extension 
was to 10 degrees, and lateral bending was to 20 degrees 
bilaterally before discomfort.  Lateral flexion was also 
slightly limited due to discomfort to 30 degrees bilaterally.  
The examiner observed a clear lumbar scoliosis mildly concave 
to the right.  The examiner assessed that the veteran's back 
discomfort appeared to be due to chronic lumbar muscle 
strain.  The examiner surmised that it would be very 
difficult to attribute the veteran's relatively minor 
scoliosis to his period of service.  

At a March 1998 RO personal hearing, the veteran testified 
that he suffered from a lot of discomfort upon attempting to 
stand straight.  He added that if the disorder were 
sufficiently aggravated he would have difficulties all day, 
including upon sitting for periods of time.  He testified 
that he also would have problems all day at times due to the 
weather.  He added that he also lost sleep due to the 
scoliosis because he could never truly get comfortable.  He 
speculated that the scoliosis came about in service from his 
carrying his M60 weapon, which was his weapon specialty, on 
his shoulder.  However, he testified that he did not recall 
being treated for the disorder in service.  He testified that 
the examiner who saw him after service agreed that his 
carrying of that weapon in service might well have cause his 
back problem.  However, he also testified that post service 
he has worked as a police officer at the VA, and on one 
occasion on the job he had been running up a flight of stairs 
and his knee gave out on him, causing him to fall back down 
the stairs and hurt his back.  

The veteran's testimony notwithstanding, the veteran has 
presented no cognizable (medical) evidence of incurrence of 
his scoliosis in service.  The veteran's testimony, as lay 
statements, is not competent evidence to support contentions 
of medical causation or medical diagnosis, and cannot serve 
to well ground the claim.  Competent medical evidence is 
required. Grottveit; See Murphy.  The veteran's account in 
his testimony of a medical practitioner ascribing his 
scoliosis to his activities in service is similarly not 
cognizable to well ground his claim.  A claimant's self-
reported history of the onset of a disability at issue is not 
competent medical evidence to render a claim well grounded, 
LeShore v. Brown, 8 Vet. App. 406 (1995).  The Court has also 
held that a layman's account, filtered through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
medical evidence required to render a claim well grounded.  
Robinette v. Brown, 8 Vet.App. 69, 77 (1995).  Also the 
veteran's account of what the examiner supposedly said 
conflicts with the physician's statements recorded in the 
report itself.  

Accordingly, absent cognizable (medical) evidence of a well 
grounded claim for service connection for scoliosis, the 
veteran's claim must be denied.  Caluza; Tidwell.

Rating for Pseudofolliculitis Barbae 

Initially, the Board finds the claim well grounded pursuant 
to 38 U.S.C.A. § 5107 (West 1991) in that his claim is 
plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
finding is based on the evidentiary assertion that his 
service-connected disability is more severe than is reflected 
in the rating assigned with service connection.  See 
Proscelle v. Derwinski, 1 Vet.App. 629 (1992); King v. Brown, 
5 Vet.App. 19 (1993).  Once it has been determined that the 
claim is well grounded, the VA has a statutory duty to assist 
the appellant in the development of evidence pertinent to the 
claim.  38 U.S.C.A. § 5107.  The Board is satisfied that all 
available evidence necessary for an equitable disposition of 
the appeal has been obtained.

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The present 
appeal arises from the original rating determination made 
when service connection for pseudofolliculitis barbae was 
granted.  See Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999).  

In this case, the veteran contends, in effect, that his 
pseudofolliculitis barbae is more severe than is reflected in 
the assigned 10 percent disability rating. 

A February 1992 letter from a VA treating physician stated 
that the veteran had been instructed to leave a 1/16 to 1/8 
inch razor stubble beard because his pseudofolliculitis 
barbae became worse with shaving.  No current disfiguring 
manifestation or active process was noted by the physician.  

At a March 1997 VA skin examination for compensation 
purposes, the veteran reported suffering from 
pseudofolliculitis barbae in service, resulting in 
disfiguring bumps when shaving.  He reported that he stopped 
shaving and had maintained a beard of 1/16 to 1/8 of an inch 
since that time, so that currently he only suffered from 
occasional lesions.  He also reported itching bumps on the 
chest, the bilateral axillae, and the groin when sweating, 
which he reported had occurred for approximately the prior 
seven years.  Objectively, the examiner found no acneform 
bumps.  The examiner assessed that the veteran's 
pseudofolliculitis barbae was well controlled by maintaining 
a beard.  The examiner further assessed that the described 
itchy bumps of the chest sound like acneform lesions, with 
none found currently.  The examiner assessed that the bumps 
on the axillae and groin sound like heat rash, and were also 
not found to be present currently.  

At a March 1998 RO personal hearing, the veteran testified 
that he suffered from folliculitis, which he tried to 
maintain by keeping a beard.  However, he testified that he 
still developed sores which became itchy and sometimes broke 
and ran.  At the hearing, the hearing officer observed some 
apparent folliculitis on the right side.  The veteran 
testified that he could not shave on a regular basis because 
then he would break out with innumerable small bumps.  He 
explained that he used a trimmer instead.  

Pseudofolliculitis barbae is appropriately rated by analogy 
to eczema.  Under the appropriate rating code, where there is 
slight, if any, exfoliation, exudation, or itching, if on a 
non-exposed surface or small area, a noncompensable rating is 
assigned; with exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area, a 10 percent 
rating is assigned; and with constant exudation or itching, 
extensive lesions, or marked disfigurement, a 30 percent 
rating is assigned.  38 C.F.R. § 7806-7899 (1998).

The current grant of service connection for 
pseudofolliculitis barbae is limited to involvement of the 
face and beard.  At the March 1997 VA examination for 
compensation purposes, no current pseudofolliculitis barbae 
was identified.  While the veteran demonstrated some lesions 
of the skin on the right side of the face at the RO hearing, 
the identified disorder was not diagnosed by any medical 
practitioner as pseudofolliculitis barbae.  The RO 
nonetheless afforded the veteran the benefit of the doubt and 
granted a 10 percent evaluation for pseudofolliculitis barbae 
based on the hearing officer's observations.  Absent evidence 
of current active disease, a rating higher than 10 percent is 
not warranted.  

The is likewise no basis in the record for assignment of a 
higher rating on the basis of facial disfigurement under 
38 C.F.R. § 4.118, Code 7800 (1998), inasmuch as the severe 
disfigurement (especially if producing marked and unsightly 
deformity of the lips, eyelids or auricles) required for the 
next higher rating of 30 percent under that code is not 
shown.  A separate rating of 10 percent for moderate 
disfigurement cannot be assigned (even if supported by 
medical findings, which it is not) because such a rating 
would constitute pyramiding. since the present rating under 
Code 7806 contemplates involvement of an exposed area.  

As the veteran has claimed entitlement to an increase above 
an initial rating assigned upon the RO's granting of service 
connection for pseudofolliculitis barbae in an April 1997 
rating decision, the Board has considered entitlement to a 
higher rating than the 10 percent assigned for any and all 
periods from the February 21, 1997, effective date of service 
connection for pseudofolliculitis barbae through to the 
present.  However, the Board has concluded that a higher 
rating than that assigned by the RO in April 1997 was not 
warranted at any time during the period, and continues to be 
not warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Accordingly, absent any medical evidence of an ongoing, 
active disorder from February 21, 1997, through to the 
present, the preponderance of the evidence is against a 
rating above the 10 percent assigned for pseudofolliculitis 
barbae.  
Therefore, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Claims of service connection for a gastrointestinal disorder, 
a psychiatric disorder, a left eye disorder, a chipped left 
front tooth, a fungus of the feet and scoliosis are denied as 
not well grounded.  

The claim of entitlement to service connection for a left 
knee disorder is not reopen.  

A disability rating higher than 10 percent for 
pseudofolliculitis barbae is denied.  


REMAND

The veteran's claim for service connection for a left knee 
disability has been denied by the RO on the basis that a 
claim previously disallowed by a rating decision of December 
1997 has not been reopened by submission of new and material 
evidence pursuant to 38 U.S.C.A. § 5108 and 38 C.F.R. 
§ 3.156(a) (1998).  It is clear from the file, however, that 
the veteran was not furnished notice of the adverse December 
1987 determination or advised of his procedural or appellate 
rights.  Consequently, the denial did not become final and 
the claim remains in "pending" status within the meaning of 
38 C.F.R. § 3.160(d) (1998).  

The issue of entitlement to service connection for residuals 
of a left knee injury has not been considered by the RO on 
the merits since 1987.  Additional evidence added to the 
record since then has been reviewed by the RO only in the 
context of a determination as to whether the claim had been 
reopened, not the merits of the underlying claim.  A review 
of the underlying claim in light of all of the evidence of 
record must be taken by the RO before the matter before the 
issue may be addressed on appeal.  The general rule 
established by the Court is that if there is a possibility 
that the veteran will be prejudiced in any way by initial 
consideration of an issue by the Board, the claim must be 
remanded to the RO for initial adjudication.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In the present case, since 
adjudication of the merits of the claim may be prejudicial to 
the veteran, the Board concludes that the veteran's interest 
would best be served by initial consideration of the issue by 
the RO in light of all of the evidence of record.  

Review of this issue by the RO will require a determination 
as to whether the claim regarding the left knee is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1997) and relevant Court decisions.  If it is 
found to be well-grounded, any development of the evidence 
must be completed to satisfy the statutory duty to assist.  
In any case, all available VA medical records must be 
obtained.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the issue of entitlement to service connection 
for residuals of a left knee injury is remanded to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to obtain all available VA medical 
records pertaining to examination or 
treatment of the left knee.  

2.  After completion of the foregoing, 
the RO should review the issue of 
entitlement to service connection for 
residuals of a left knee injury.  The RO 
should make a determination as to whether 
the claim is well-grounded; if so, all 
actions necessary to satisfy the 
statutory duty to assist should be 
undertaken before the matter is reviewed 
on the merits.  If service connection is 
denied, a supplemental statement of the 
case should be prepared and the veteran 
and his representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The Board 
does not intimate any factual or legal conclusions as to the 
outcome ultimately warranted in this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. L. SHAW
	Acting Member, Board of Veterans' Appeals



 

